Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-11, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2014/0351047) in view of Matsumoto (US 2015/0207689) (hereinafter Matsumoto).
 	Regarding claim 1, Li discloses an electronic device, comprising: 
 	a communication circuit configured to support communication through a plurality of communication networks; a display; a memory configured to store information about a plurality of applications and information about the plurality of communication networks (see Li, Fig. 2); and at least one processor operatively connected with the communication circuit, the display, and the memory, wherein the at least one processor is configured to: 
 	identify a request for executing an application (see Li, Fig. 1, p. [0030], e.g., Step 101: A proxy server receives an advertisement request sent by a proxy software development kit  (SDK) 
 	identify information about a communication network allocated to the application based on information about the application stored in the memory (see Li, Fig. 1, p. [0033-0035], e.g., Step 103: The proxy server obtains identifiers of corresponding advertisement networks and traffic allocation of the advertisement networks according to the identifier of the application), 
 	in response to a first communication network allocated to the application being identified based on the identified information, perform an operation of the application via the first communication network provided by a first communication network service provider among the plurality of communication networks (see Li, Fig. 1, p. [0033-0035], e.g., Step 105: Select an identifier of an advertisement network according to the obtained traffic allocation, and send an advertisement information request to the corresponding advertisement network according to the selected identifier of the advertisement network, and p. [0038]), 
 	in response to a second communication network (see Li, Fig. 2, e.g., advertisement network 2) allocated to the application being identified based on the identified information, perform an operation of the application via the second communication network provided by a second communication network service provider among the plurality of communication networks (see Li, Fig. 1, p. [0033-0035], e.g., Step 105: Select an identifier of an advertisement network according to the obtained traffic allocation, and send an advertisement information request to the corresponding advertisement network according to the selected identifier of the advertisement network, and see p. [0037], e.g., the proxy server supports three advertisement networks A, B, and C, where the advertisement networks may have different conditions).


 	Matsumoto discloses the above recited limitations (see Matsumoto, Fig. 7, p. [0082], e.g., When the communication system is sharable or does not conflict ("No" in Step S102), the communication system allocation control unit 102 activates the application to be activated (Step S103). The communication system allocation control unit 102 then ends the application activation processing, and p. [0088], e.g., when the communication cannot be established with the use of the communication system to be used by the application software, it is possible to appropriately allocate the communication system based on its priority level or the like to activate the application software).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Matsumoto’s teachings into Li.  The suggestion/motivation would have been to provide the process to use the communication system based on the priority levels as suggested by Matsumoto.	
	Regarding claim 2, the combined teachings of Li and Matsumoto disclose the electronic device of claim 1, further comprising: a plurality of antennas, wherein the communication circuit is further configured to, in response to a connection to the second communication network being requested while the first communication network is connected, allocate at least one of the plurality of antennas to the first communication network and remaining antennas of the plurality of antennas to the second communication network (see Matsumoto, p. [0054], e.g., the mobile communication unit 130 communicates to/from a base station of the mobile phone network with the use of an antenna 150 capable of transmitting and receiving a radio wave having a 
 	Regarding claim 3, the combined teachings of Li and Matsumoto disclose the electronic device of claim 1, wherein the at least one processor is further configured to transmit a data packet including inter-processor channel information to the communication circuit to request a connection to the first communication network or the second communication network (see Matsumoto, p. [0111], e.g., in a case where the process in execution has the type of the process requiring continuous communication, when another process in execution that is different from the process in execution already uses at least one of the communication systems usable by the process in execution, it is possible to change the communication system used by the process in execution to an unused communication system).
 	Regarding claim 4, the combined teachings of Li and Matsumoto disclose the electronic device of claim 3, wherein the at least one processor is further configured to designate a first inter- processor channel for the first communication network and a second inter-processor channel for the second communication network, and wherein the second inter-processor channel is different from the first inter- processor channel (see Matsumoto, p. [0111], e.g., in a case where the process in execution has the type of the process requiring continuous communication, when another process in execution that is different from the process in execution already uses at least one of the communication systems usable by the process in execution, it is possible to change the communication system used by the process in execution to an unused communication system).  

	Regarding claim 9, the combined teachings of Li and Matsumoto disclose the electronic device of claim 1, wherein the at least one processor is further configured to: identify a communication network connectible to the electronic device among at least one communication network allocated to the application, and select the communication network connectible to the electronic device as the first communication network or the second communication network (see Matsumoto, Fig. 13, p. [0108], e.g., When there is an unused communication system ("Yes" in Step S312) or when there is a sharable communication system ("Yes" in Step S313), the communication system allocation control unit 102 changes the communication system used by "Control Unit" using the conflicting communication system to the unused communication system or the communication system that is currently used but is sharable (Step S314)).
 	Regarding claim 10, the combined teachings of Li and Matsumoto disclose the electronic device of claim 1, wherein the at least one processor is further configured to: display information about the plurality of communication networks via the display, and allocate a communication network selected by a user input among the plurality of communication networks as the first communication network or the second communication network (see Li, Fig. 1, p. [0033-0035], e.g., Step 105: Select an identifier of an advertisement network according to the obtained traffic 
 	Regarding claim 11, Li discloses a method for operating an electronic device, the method comprising: identifying a request for executing an application;
   	identifying information about a communication network allocated to the application based on information about the application (see Li, Fig. 1, p. [0030], e.g., Step 101: A proxy server receives an advertisement request sent by a proxy software development kit  (SDK) embedded into an application, where the advertisement request information carries an identifier of the application) and based on  identified information about the application, performing at least one operation of the application via one of a plurality of communication networks (see Li, Fig. 1, p. [0033-0035], e.g., Step 103: The proxy server obtains identifiers of corresponding advertisement networks and traffic allocation of the advertisement networks according to the identifier of the application), wherein the performing of the at least one operation of the application comprises:
 	 in response to a first communication network allocated to the application being identified based on the identified information, performing an operation of the application via the first communication network provided by a first communication network service provider among the plurality of communication networks (see Li, Fig. 1, p. [0033-0035], e.g., Step 105: Select an identifier of an advertisement network according to the obtained traffic allocation, and send an advertisement information request to the corresponding advertisement network according to the selected identifier of the advertisement network, and p. [0038]), 

 	However, Li does not expressly disclose in response to no communication network allocated to the application being identified based on the identified information about the application, performing an operation of the application via a communication network designated for the electronic device.  
 	Matsumoto discloses the above recited limitations (see Matsumoto, Fig. 7, p. [0082], e.g., When the communication system is sharable or does not conflict ("No" in Step S102), the communication system allocation control unit 102 activates the application to be activated (Step S103). The communication system allocation control unit 102 then ends the application activation processing, and p. [0088], e.g., when the communication cannot be established with the use of the communication system to be used by the application software, it is possible to appropriately allocate the communication system based on its priority level or the like to activate the application software).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Matsumoto’s teachings into Li.  The 
	Regarding claim 13, the combined teachings of Li and Matsumoto disclose the method of claim 11, wherein, as part of the performing of the 
  	Regarding claim 14, the combined teachings of Li and Matsumoto disclose the method of claim 13, wherein the first communication network and the second communication network are for data communication, and wherein an inter-processor channel designated for the first communication network is different from an inter-processor channel designated for the second communication network (see Matsumoto, p. [0111], e.g., in a case where the process in execution has the type of the process requiring continuous communication, when another process in execution that is different from the process in execution already uses at least one of the communication systems usable by the process in execution, it is possible to change the communication system used by the process in execution to an unused communication system).
 
.

Claims 6-8, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Li and Matsumoto in view of Kang et al  (US 2012/0135715) (hereinafter Kang). 
 	Regarding claim 6, the combined teachings of Li and Matsumoto do not expressly discloses the electronic device of claim 1, further comprising: a plurality of subscriber identity module (SIM) cards, wherein a first SIM card among the plurality of SIM cards is configured to support communication through the first communication network, and wherein a second SIM card among the plurality of SIM cards is configured to support communication through the second communication network.
 	Kang disclose the above recited limitations (see Kang, p. [0012], e.g., a mobile terminal may include a dual SIM; a first and a second wireless communication unit; and a controller connected to the dual SIM and the first and second wireless communication units to support 
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kang’s teachings into the combined teachings of Li and Matsumoto.  The suggestion/motivation would have been to perform high-speed network synchronization in order to provide the user's desired service as suggested by Kang.	
  	Regarding claim 7, the combined teachings of Li, Matsumoto and Kang disclose the electronic device of claim 6, wherein the plurality of SIM cards include at least one of a SIM card embedded in the electronic device or a software SIM card stored in one of the at least one processor of the electronic device or the memory of the electronic device (see Kang, p. [0012], e.g., a mobile terminal may include a dual SIM; a first and a second wireless communication unit; and a controller connected to the dual SIM and the first and second wireless communication units to support double standby and single talk, and Fig. 7, p. [0166], e.g., two SIMs 50, 51 use different public land mobile networks (PLMN)).
 Regarding claim 8, the combined teachings of Li, Matsumoto and Kang disclose the electronic device of claim 1, wherein the plurality of communication networks are distinguished per communication network service provider (see Kang, p. [0012], and Fig. 7, p. [0166], e.g., two SIMs 50, 51 use different public land mobile networks (PLMN) (in case of different service providers)).
 	Regarding claim 12, the combined teachings of Li, Matsumoto and Kang disclose the method of claim 11, wherein, as part of the performing of the 
 Regarding claim 15, the combined teachings of Li, Matsumoto and Kang disclose the method of claim 11, wherein a communication through the first communication network is supported via a first subscriber identify module (SIM) card among a plurality of SIM cards included in the electronic device, and wherein a communication through the second communication network is supported via a second SIM card among the plurality of SIM cards (see Kang, p. [0012], e.g., a mobile terminal may include a dual SIM; a first and a second wireless communication unit; and a controller connected to the dual SIM and the first and second wireless communication units to support double standby and single talk, and Fig. 7, p. [0166], e.g., two SIMs 50, 51 use different public land mobile networks (PLMN)).
 Regarding claim 16, the combined teachings of Li, Matsumoto and Kang disclose the method of claim 11, wherein a communication through the first communication network is supported via a subscriber identify module (SIM) card embedded in the electronic device, and wherein a communication through the second communication network is supported via a software SIM card stored in one of a processor of the electronic device or a memory of the electronic device (see Kang, p. [0012], e.g., a mobile terminal may include a dual SIM; a first and a second wireless communication unit; and a controller connected to the dual SIM and the 
 Regarding claim 17, the combined teachings of Li, Matsumoto and Kang disclose the method of claim 11, wherein the first communication network and the second communication network are distinguished based on communication network service providers (see Kang, p. [0012], and Fig. 7, p. [0166], e.g., two SIMs 50, 51 use different public land mobile networks (PLMN) (in case of different service providers)).
 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2016/0234212) (hereinafter, Huang).
 	Regarding claim 19, Huang discloses an electronic device, comprising:  a display; a communication circuit configured to support communication through a plurality of communication networks; at least one processor operatively connected with the display and the communication circuit; and a memory operatively connected with the at least one processor and configured to store information about a plurality of applications and information about the plurality of communication networks (see Huang, Fig. 2, p. [0042], [0093]), wherein the memory is further configured to store instructions that, when executed cause the at least one processor to: control the display to display a first icon for executing a first application via a first 
in response to a selection of the first icon, execute the first application and control the communication circuit to transmit data by the first application via the first communication network provided by the first communication network service provider to an external electronic device (see Huang, Fig. 3, p. [0044-0045], [0095], e.g., a network selected by the user is a network that has been configured for the first application, "A first network access point of this network type has been configured for the first application" may be displayed on the human-computer interaction interface), and 
in response to a selection of the second icon, execute the first application and control the communication circuit to transmit the data by the first   application via the second communication network provided by the second communication network service provider to the external electronic device (see Huang, p. [0003], [0045], [0053]).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kang.
 	Regarding claim 20, Huang does not expressly disclose the electronic device of claim 19, wherein the instructions further cause the at least one processor to, in response to an identification of a credit for executing the first application via the second communication network, control the display to display the second icon.
 	Kang discloses the above recited limitations (see Kang, p. [0026], e.g., the controller performs a call connection to a SIM number providing a reduced rate by referring to a prestored pricing table when the user makes a phone call to a specific region or specific number).
 	It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Kang’s teachings into Huang.  The suggestion/motivation would have been to provide the user's desired service as suggested by Kang. 	
Regarding claim 21, the combined teachings of Huang and Kang disclose the electronic device of claim 1, wherein the communication circuit is further configured to, in response to receiving a request to connect to the second communication network while being connected to the first communication network according to the application, vary information about an antenna of the electronic device that is allocated to the first communication network (see Kang, Fig. 14, p. [0185], e.g., if a connection of the other SIM-2 is selected on the menu selection while executing the browser through SIM-1 50, then the controller 180 attempts a network connection through SIM-2 51 without completing the browser).
  	Regarding claim 22, the combined teachings of Huang and Kang disclose the electronic device of claim 21, wherein the communication circuit is further configured to: delete the 
 	Regarding claim 23, the combined teachings of Huang and Kang disclose the electronic device of claim 1, wherein the communication circuit is further configured to: set a plurality of antennas of the electronic device according to multi-input multi-output (MIMO) technology to use any one of the plurality of communication networks, and separately group the plurality of antennas into at least two or more combinations according to dual subscriber identity module (SIM) dual active (DSDA) technology to use two or more of the plurality of communication networks (see Kang, Fig. 5, p. [0153-0154], e.g., a dual SIM mobile terminal may include a controller 180, and two radio frequency ( RF) units 110, 110-1, and p. [0157], e.g., the controller 180 controls to perform SIM switching between two SIMs 50, 51 when two SIMs 50, 51 provide different services, thereby providing the user's desired service through each of the RFs 110, 110-1 even without performing a power cycle as in the related art).   
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477